Opinion issued September 19, 2002
 







In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00165-CV



GARY M. BENNETT, Appellant

V.

TEXAS COASTAL BANK PASADENA and BILLY F. HOLCOMB, Appellees



On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 99-19923



O P I N I O N
 
	Appellant, Gary M. Bennett, filed a motion to dismiss on August 30, 2002. 
The appellate court may dispose of an appeal in accordance with a motion of
appellant to dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).  Accordingly, the appeal
is dismissed.  Id.
	All pending motions in this appeal are overruled as moot.  The Clerk is directed
to issue mandate immediately.  Tex. R. App. P.  18.1(c). 
PER CURIAM

Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.4.






 



1. 			The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals,
First District of Texas at Houston, participating by assignment.